DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings were received on 04/16/2020.  These drawings are objected for the following reasons: there are two sets of drawings submitted on the above mentioned date. The first set of drawings include 3 pages and each page is marked with a Fig. reference numeral. However, the second set of drawings that only includes one page does not contain any heading or explanation of whether it amends the other drawings, is in addition to the other drawings or replaces the other set of drawings. Therefore, applicant must submit a new set of drawings that clearly identifies that they are replacement or amended drawings with clear heading markers.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Objections
3.	Claims 4, 6, 8, 9, 12, 19, and 23 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim can only refer back previous claims in the alternative form (e.g. “A machine according to claims 3 or 4, further comprising…”). Cumulative claiming is improper (e.g., “A machine according to claims and 4, further comprising…”). See MPEP § 608.01(n).  Accordingly, claims 4, 6, 8, 9, 12, 19, and 23 have not been further treated on the merits.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 13 recite method steps regarding how the hand hygiene device operates and the structure of the device in the same claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. (See MPEP §2173.05(p) for more details). Here, the language of claims 1 and 13 is confusing and is not clear regarding what portions of the claims are part of the invention and whether the claim is directed towards a device of hand-hygiene compliance or a method of performing hand-hygiene compliance. For these reasons and more, prior art based examination of claims 1-23 is precluded until such errors are remedied by the application. Applicant must amend the claims in response to the rejection to recite only the device structure or method steps in each claim set for the claims to be proper.
	Claims 2-12 and 14-23 are also rejected under the same grounds for being dependent on claims 1 and 13, respectively. 
5.	Claims 1-23 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. See claim 22 for example, where the claim includes more than one sentence. 
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Conclusion
6.	The language and drafting of the claims at this stage in examination does not permit the examiner to provide a detailed prior art based rejections as the claims are replete with numerous substantive and formal issues. Applicant is advised to employ services of a license patent attorney or patent agent that can amend the claims such that they are in proper form for further examining. Currently, the claims include multiple inventive concepts in the body of single independent claims (e.g. claims 1 and 13) which is not permitted. 
Furthermore, prior art WO 2013/190016 discloses all of the inventive concepts recited in claims 1 and 13 however a detailed reasons for anticipation or obviousness analysis cannot be performed at this time due to the errors found in the current set of claims as discussed above. Also, the following prior arts disclose subject matter related to hand-hygiene compliance systems involving use of wireless communication devices similar to the instant application: US PG PUB 2007/0257803, US PG PUB 2015/0127365, US PG PUB 2016/0275779, US PG PUB 2017/0294106, and US PG PUB 2018/0151054.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754